Citation Nr: 9920234	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  98-03 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an earlier effective date for the assignment 
of a 100 percent disability evaluation for service-connected 
post-traumatic stress disorder (PTSD) and major depressive 
disorder (previously diagnosed as undifferentiated type 
schizophrenia), prior to October 21, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and her counselor



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
November 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted the 
veteran an increased evaluation, to 100 percent, for her 
service-connected PTSD and major depressive disorder 
(previously diagnosed as undifferentiated type 
schizophrenia), effective from October 21, 1996.  The veteran 
appeals the effective date assigned for the total rating 
award and contends that she is entitled to retroactive 
benefits dating back to 1983.


FINDINGS OF FACT

1.  In an unappealed May 1983 rating decision, the RO denied 
the veteran's claim of entitlement to an increased evaluation 
in excess of 30 percent for a service-connected psychiatric 
disorder. 

2. A letter from the veteran's psychologists at Community 
Wellness Center of New Bern, North Carolina, dated on October 
21, 1996, shows that the veteran was totally disabled by his 
psychiatric disability, shown to be PTSD and major depressive 
disorder.  

3.  On October 31, 1996, the veteran filed a formal claim for 
increased compensation in excess of 30 percent for PTSD and 
major depressive disorder (formerly diagnosed as 
undifferentiated type schizophrenia); attached to the formal 
claim was the October 21, 1996 letter from Community Wellness 
Center of New Bern, North Carolina.


CONCLUSIONS OF LAW

1.  The May 1983 RO rating decision, which denied an 
increased evaluation in excess of 30 percent for the 
veteran's service-connected psychiatric disorder, is final.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1100 (1998).

2.  The requirements for an effective date earlier than 
October 21, 1996, for the assignment of a total schedular 
rating for PTSD and major depressive disorder are not met.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 1999); 
38 C.F.R.§§ 3.157, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that during 
service she developed a chronic psychiatric disability which 
led to her being placed on the Temporary Disability 
Retirement List in November 1972.  In a March 1973 RO 
decision, she was granted service connection and a 30 percent 
evaluation for undifferentiated type schizophrenia, effective 
from the day after she separated from service in November 
1972.  

In January 1983, the veteran submitted a claim for 
compensation for multiple disabilities, including for 
"delayed stress" whose onset was reported to have been in 
1982.  Psychiatric records reviewed by the RO at the time 
showed treatment for diagnoses of drug overdose, depression, 
and anxiety in September 1982; a diagnosis of paranoid 
schizophrenia, rule out schizo-affective disorder versus 
manic-depressive type illness in medical records dated from 
1979 to 1981; and PTSD and participation in a PTSD support 
group in medical records dated in 1982.  In a May 1983 rating 
decision, the RO considered the aforementioned medical 
evidence, noted that the diagnosis of undifferentiated type 
schizophrenia had been in effect for a decade, and further 
noted that the veteran had a neuropsychiatric disorder which 
had been variously diagnosed.  Based on the evidence, the RO 
confirmed the rating diagnosis of schizophrenia and continued 
the 30 percent evaluation for the psychiatric disorder.  
Correspondence informing the veteran of this decision and her 
appellate rights was sent in May 1983.  However, the file 
indicates that the veteran did not file a timely notice of 
disagreement or other correspondence communicating an 
intention to appeal this rating determination, and so the May 
1983 RO decision became final.  Thereafter, the record does 
not contain any development of her claim regarding her 
service-connected psychiatric disability until October 1996.

On October 31, 1996, the veteran submitted to VA an 
application to reopen her claim of service connection for 
PTSD.  Accompanying this application was a letter, dated 
October 21, 1996, from the veteran's private psychologists at 
the Community Wellness Center of New Bern, North Carolina, 
and copies of a psychological test report.  In their letter, 
the psychologists stated that the veteran's psychological 
evaluation yielded results indicating that she had PTSD.  The 
psychologists reported that she was in a state of extreme 
distress, that she had recently become increasingly isolated 
and withdrawn, and that she felt compelled to quit her job 
and was, in the opinion of the veteran's counselor, incapable 
of working at that time.  The record contains no other 
medical evidence which pre-dates the October 21, 1996 
correspondence.

Additional medical reports from VA sources, dated in January 
1997 and February 1997, show that the veteran was severely 
impaired by diagnoses of PTSD and major depressive disorder.  
The February 1997 medical report also shows that the 
veteran's psychiatric symptoms so adversely affected her 
industrial capacity that she was unemployed since her last, 
part-time job ended in October 1996.  Based on the 
aforementioned evidence, the RO changed the veteran's rating 
diagnosis from undifferentiated type schizophrenia to PTSD 
and major depressive disorder, and granted her an increased 
evaluation, to 100 percent, effective from October 21, 1996.  

At an October 1996 video conference hearing between the 
veteran at the RO and the undersigned at the Board of 
Veterans' Appeals in Washington, D.C., the veteran and her 
counselor testified before a Board Member that she believed 
that there was clear and unmistakable error with regard to 
the 1983 RO decision which confirmed and continued her rating 
diagnosis of schizophrenia and which did not award her an 
increased evaluation in excess of 30 percent for her service-
connected psychiatric disability.  She contended that in its 
1983 decision, the RO ignored pertinent medical evidence 
showing that she had been diagnosed with PTSD as early as 
1982, and that she had diminished career prospects and lost 
opportunities to work and to have a family because of the 
stigma associated with her schizophrenia diagnosis.  She 
contended that had the RO recognized that she had PTSD back 
in its 1983 decision, she would not have suffered as much as 
she did by having to bear the label of being a schizophrenic 
for all the years between her separation from service in 1972 
until her rating diagnosis was changed in 1996.  She 
contended that she was entitled to a retroactive 100 percent 
evaluation for PTSD back to 1983 because she had been 
suffering from PTSD all along, notwithstanding the erroneous 
diagnosis of schizophrenia, and that her current psychiatric 
symptoms and total level of impairment were identical to her 
state back in 1983.  

The veteran also testified that she was trained as a nurse, 
but that she left the nursing field in 1983 and worked in 
warehouse jobs from 1983 to 1992, at which she was able to 
earn enough to make a living and did not lose any time from 
work as a result of her psychiatric disorder because her work 
duties generally kept her isolated from others.  However, as 
she rose in the ranks at the warehouse to a managerial 
position, her duties involved more social interaction which 
strained her impaired social coping abilities to the point 
that she had to leave her job.  She reported that from 1992 
to 1996, she resumed work as a nurse in the home health 
field, but stated that her psychiatric illness created such 
social and industrial impairment that she was not able to 
maintain steady employment as a home care nurse.  
Specifically, she gave her work history as being employed for 
12 months per year from 1992 to 1994, after which her 
employment became sporadic.  She testified that she worked 
only approximately 8 months in 1994, and though she was able 
to work approximately a full 12 months in 1995, by 1996 she 
was only able to work about 8 - 9 months before she stopped 
working because her socio-industrial capacity and mental 
coping abilities were overwhelmed by the symptoms associated 
with her psychiatric disorder.  

II.  Analysis

Before addressing the earlier effective date issue on appeal, 
the Board notes that at the veteran's October 1998 video 
conference hearing, she claimed that there was clear and 
unmistakable error (CUE) with a prior final RO decision dated 
in May 1983.  Specifically, she contended that the 
classification of her psychiatric disability as 
undifferentiated type schizophrenia was incorrect and that 
the correct diagnosis was PTSD.  She also contended that 
error was made in misevaluating the severity of her symptoms.  
In this regard, the Board addresses the case of Damrel v. 
Brown, 6 Vet. App. 242 (1994), in which the United States 
Court of Appeals for Veterans Claims synthesized the case law 
on the proper test to determine if there is CUE, as 
previously set forth in Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992).  In Damrel the Court held that for there to 
be CUE "(1) '[e]ither the correct facts, as they were known 
at the time, were not known before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied,' (2) 
the error must be 'undebatable' and of the sort 'which had it 
not been made, would have manifestly changed the outcome at 
the time it was made,' and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question."  Damrel, at 245.

Moreover, in view of the standard that error must be 
undebatable and about which reasonable minds cannot differ, 
the "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 1999) can never be applicable in a claim 
of CUE.  CUE either exists undebatably or there is no CUE 
within the meaning of 38 C.F.R. § 3.105(a) (1998).  Russell 
v. Principi, 3 Vet. App. 310, 314 (1992).

"CUE is a very specific and rare kind of 'error.'  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers it compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  "To warrant review 
by the Board, a claim of [CUE] must be raised with 
specificity regarding when and how [CUE] occurred."  McIntosh 
v. Brown, 4 Vet. App. 553, 561 (1993).  "[S]imply to claim 
CUE on the basis that previous adjudications have improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE."  Fugo, at 44.  "It must be 
remembered that there is a presumption of validity to 
otherwise final decisions, and that where such decisions are 
collaterally attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even stronger."  Fugo, 
at 44.

In the present case, the veteran has asserted CUE on the 
basis that the 30 percent rating which was continued by 
rating action of May 1983 was not in keeping with her 
psychiatric disability picture.  This, in essence, is a claim 
that the VA improperly weighed or evaluated the evidence.  
See Fugo.  "[S]imply to claim CUE on the basis that previous 
adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE."  
Fugo, at 44.  "It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger."  The veteran also claims that the RO erred 
in 1983 by not recognizing that she had PTSD instead of 
schizophrenia.  However, in the rating action, the RO 
considered the fact that there were various diagnoses and 
noted that the principal question was the severity of the 
neuropsychiatric disability.  Even if the RO failed to change 
the classification of the psychiatric disability to PTSD at 
that time, any such error would not have manifestly changed 
the outcome of the decision.  This is because the RO 
considered the severity of the psychiatric disability when 
rating the condition and recognized that the disability was 
variously classified.  In short, it was the manifestations of 
the disability that the RO was concerned with and not the 
diagnostic label.  Thus, the Board finds that there was no 
viable claim of clear and unmistakable error in the May 1983 
rating decision and will now proceed with the adjudication of 
the earlier effective date issue.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase has occurred if the claim is received within 
one year from such date, otherwise the date of receipt of 
claim.  38 U.S.C.A. § 5110(a) (West 1991 & Supp. 1999); 38 
C.F.R. § 3.400(o)(2) (1998).  

In the present case, the veteran reopened her claim for 
service connection for PTSD on October 31, 1996.  The RO 
accepted this as a claim for an increased rating in excess of 
30 percent for her service-connected psychiatric disability 
(originally characterized as undifferentiated type 
schizophrenia) and, in a February 1997 decision, changed her 
rating diagnosis to PTSD and major depressive disorder and 
granted a total schedular rating effective from October 21, 
1996.  The basis for this effective date was the October 21, 
1996 letter from the veteran's private psychiatrists at the 
Community Wellness Center of New Bern, North Carolina, which 
accompanied the veteran's application to reopen her claim.  
Under the provisions of 38 C.F.R. § 3.400(o)(2), the 
possibility must be contemplated that she may be entitled to 
an effective date for a total rating extending back as early 
as one year prior to the date of receipt of her original 
increased rating claim if it is factually ascertainable that 
she was totally disabled as early as that date.  Therefore, 
the earliest potential effective date for the total rating 
award is October 21, 1995.  In this regard, the veteran's 
contention that she is entitled to an effective date 
extending back to 1983 for her total rating award is without 
merit under the present facts of the case.  The latest rating 
action addressing her psychiatric disability prior to the 
February 1997 decision on appeal was the May 1983 RO decision 
which confirmed a 30 percent evaluation for what was 
diagnosed at that time to have been schizophrenia.  The 
veteran was properly provided notice of her appellate rights 
when informed of this decision in May 1983, but did not 
timely appeal it and it became final.  

In this case, the veteran has essentially submitted a 
reopened claim for an increased evaluation in excess of 30 
percent for PTSD and major depressive disorder on October 31, 
1996.  The date of the letter from Community Wellness Center 
for treatment of PTSD of October 21, 1996, was considered by 
the RO to be an informal reopened claim for an increased 
evaluation for her service-connected psychiatric disorder 
under the provisions of 38 C.F.R. § 3.157(b).  This informal 
reopened claim accompanied and was perfected by the formal 
increased rating claim received on October 31, 1996.  Prior 
to the date of October 21, 1996, there is no other objective 
evidence associated with the record which would demonstrate 
that the veteran was totally disabled by her service-
connected psychiatric disability.  The claims folder between 
the May 1983 RO decision and October 21, 1996 is entirely 
devoid of any evidence of psychiatric treatment, much less 
supportive evidence showing total psychiatric impairment.   


ORDER

An effective date prior to October 21, 1996, for an increased 
rating to 100 percent for service-connected PTSD and major 
depressive disorder is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

